DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This OA is in response to the amendment filled on 5/7/2021 that has been entered, wherein claims 16-35 are pending and claims 1-15 are canceled. 

Specification
The objection to the title is withdrawn in light of Applicant’s amendment of 5/7/2021. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US 10,636842 B1) in view of Pakala et al. (US 2015/0255507 A1) both of record.
Regarding claim 16, Cheng teaches a method for manufacturing a memory device(Fig. 1), the method comprising: 
forming a first memory stack(218 col. 5 line 36- col. 6 line 3) and a second memory stack(218 col. 5 line 36- col. 6 line 3) over a bottom electrode layer(200, col. 3, lines 51-56); 
depositing a spacer layer(217, col. 5 lines 25-35) over the first and second memory stacks(218 col. 5 line 36- col. 6 line 3); 
etching(col. 5 line 36- col. 6 line 3) the spacer layer(217 col. 5 lines 25-35) into a first spacer(please see examiner modified Fig. 1E) surrounding the first and second memory stacks(218 col. 5 line 36- col. 6 line 3); and 
etching(col. 4 lines 14-33) the bottom electrode layer(200, col. 3, lines 51-56) into a first bottom electrode(200’ col. 4 lines 14-33) below the first and second memory stacks(218 col. 5 line 36- col. 6 line 3). 


    PNG
    media_image1.png
    470
    688
    media_image1.png
    Greyscale

Cheng is silent in regards to after etching the spacer layer(217, col. 5 lines 25-35) into the first spacer, etching(col. 4 lines 14-33) the bottom electrode layer(200, col. 3, lines 51-56).  However, it would have been obvious to one of ordinary skill in the art at time of the invention to modify the method of Cheng so that after etching the spacer layer into the first spacer, etching the bottom electrode layer, since the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  MPEP 2144.04

Cheng is silent in regards to the first spacer has a higher etch resistance to etching the bottom electrode layer(200, col. 3, lines 51-56) than that of the bottom electrode layer(200, col. 3, lines 51-56)

Pakala teaches method for manufacturing a memory device(Fig. 1) wherein the first spacer(160, ¶0025) has a higher etch resistance(¶0025, wherein lower etch rate=higher etch resistance) to etching the bottom electrode layer(120, ¶0025) than that of the bottom electrode layer(120, ¶0025). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Cheng so that the first spacer has a higher etch resistance to etching the bottom electrode layer than that of the bottom electrode layer, as taught by Pakala, in order to have a successful second etch without destroying the vertical profile obtained by the first etch(¶0032).

Regarding claim 17, Cheng teaches the method of claim 16, wherein depositing the spacer layer(217 col. 5 lines 25-35) forms a first portion of the spacer layer(217 col. 5 lines 25-35) between the first and second memory stacks(218 col. 5 line 36- col. 6 line 3) and a second portion of the spacer layer(217 col. 5 lines 25-35) that is not between the first and second memory stacks(218 col. 5 line 36- col. 6 line 3), and the first portion of the spacer layer(217 col. 5 lines 25-35) is thicker(please see examiner annotated Fig. 1D)  than the second portion of the spacer layer(217 col. 5 lines 25-35).


    PNG
    media_image2.png
    399
    679
    media_image2.png
    Greyscale


Regarding claim 18, Cheng teaches the method of claim 17, wherein etching the spacer layer(217 col. 5 lines 25-35) is performed to thin the first portion of the spacer layer(217 col. 5 lines 25-35) and remove the second portion of the spacer layer(217 col. 5 lines 25-35).

Regarding claim 19, Cheng teaches the method of claim 16, but does not explicitly state the bottom electrode layer(200, col. 3, lines 51-56) has a higher etch resistance to etching the spacer layer(217 col. 5 lines 25-35) than that of the spacer layer(217 col. 5 lines 25-35). However, since the spacer layer and bottom electrode layer comprise different materials it would be obvious to one of ordinary skill in the art, to pick an etching technique so that the material of the layer not being etch(bottom electrode layer) has a higher etch resistance and is likely to be etch than the material of the layer being etch(the spacer layer). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to for the bottom electrode layer has a higher etch resistance to etching the spacer layer than that of the spacer layer, in order to remove the spacer layer while keeping the bottom electrode layer intact.

Regarding claim 20, Cheng teaches the method of claim 16, further comprising: 
forming a third memory stack(218 col. 5 line 36- col. 6 line 3) and a fourth memory stack(218 col. 5 line 36- col. 6 line 3), wherein etching the spacer layer(217 col. 5 lines 25-35) is performed to form a second spacer(please see examiner modified Fig. 1E)  that is separated from the first spacer and surrounds the third and fourth memory stacks(218 col. 5 line 36- col. 6 line 3).

Claims 16, 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US 10,636842 B1) in view of Pakala et al. (US 2015/0255507 A1) alternate interpretation both of record.
Regarding claim 16, Cheng teaches a method for manufacturing a memory device(Fig. 1), the method comprising: 
forming a first memory stack(218 col. 5 line 36- col. 6 line 3) and a second memory stack(218 col. 5 line 36- col. 6 line 3) over a bottom electrode layer(200, col. 3, lines 51-56); 
depositing a spacer layer(217, col. 5 lines 25-35) over the first and second memory stacks(218 col. 5 line 36- col. 6 line 3); 
etching(col. 5 line 36- col. 6 line 3) the spacer layer(217 col. 5 lines 25-35) into a first spacer(please see examiner modified Fig. 1E) surrounding the first and second memory stacks(218 col. 5 line 36- col. 6 line 3); and 
etching(col. 4 lines 14-33) the bottom electrode layer(200, col. 3, lines 51-56) into a first bottom electrode(200’ col. 4 lines 14-33) below the first and second memory stacks(218 col. 5 line 36- col. 6 line 3). 


    PNG
    media_image3.png
    419
    688
    media_image3.png
    Greyscale

Cheng is silent in regards to after etching the spacer layer(217, col. 5 lines 25-35) into the first spacer, etching(col. 4 lines 14-33) the bottom electrode layer(200, col. 3, lines 51-56).  However, it would have been obvious to one of ordinary skill in the art at time of the invention to modify the method of Cheng so that after etching the spacer layer into the first spacer, etching the bottom electrode layer, since the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  MPEP 2144.04

Cheng is silent in regards to the first spacer has a higher etch resistance to etching the bottom electrode layer(200, col. 3, lines 51-56) than that of the bottom electrode layer(200, col. 3, lines 51-56).

Pakala teaches method for manufacturing a memory device(Fig. 1) wherein the first spacer(160, ¶0025) has a higher etch resistance(¶0025, wherein lower etch rate=higher etch resistance) to etching the bottom electrode layer(120, ¶0025) than that of the bottom electrode layer(120, ¶0025). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Cheng so that the first spacer has a higher etch resistance to etching the bottom electrode layer than that of the bottom electrode layer, as taught by Pakala, in order to have a successful second etch without destroying the vertical profile obtained by the first etch(¶0032).

Regarding claim 21, Cheng teaches the method of claim 16, wherein etching(col. 4 lines 14-33) the bottom electrode layer(200, col. 3, lines 51-56) is performed such that the first bottom electrode(200’ col. 4 lines 14-33) has a first portion(please see examiner modified Fig. 1E) below the first memory stack(218 col. 5 line 36- col. 6 line 3), a second portion(please see examiner modified Fig. 1E) below the second memory stack(218 col. 5 line 36- col. 6 line 3), and a third portion(please see examiner modified Fig. 1E) connected between the first portion and the second portion of the first bottom electrode(200’ col. 4 lines 14-33).

Regarding claim 22, Cheng teaches the method of claim 21, wherein etching the bottom electrode layer(200, col. 3, lines 51-56) is performed such that a portion of the first spacer overlies(Fig. 1D) a top surface of the third portion of the first bottom electrode(200’ col. 4 lines 14-33).

Regarding claim 23, Cheng teaches the method of claim 22, further comprising: forming a conductive feature(102 col. 3 lines 31-50) at least partially in the portion of the first spacer and connected to the first bottom electrode(200’ col. 4 lines 14-33).

Regarding claim 24, Cheng teaches the method of claim 16, further comprising: 
forming a conductive feature(102 col. 3 lines 31-50) connected to the first bottom electrode(200’ col. 4 lines 14-33), wherein the conductive feature(102 col. 3 lines 31-50) is between the first memory stack and the second memory stack(218 col. 5 line 36- col. 6 line 3).

Claims 25-29 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US 10,636842 B1) of record.
Regarding claim 25, Cheng teaches a method for manufacturing a memory device(Fig. 1), the method comprising: 
depositing a bottom electrode layer(200, col. 3, lines 51-56), a resistive switching layer(202, col. 3, lines 51-56), a top electrode layer(210, col. 3, lines 51-56) over a substrate(100 col. 3, lines 32-50); 
patterning the resistive switching layer(202, col. 3, lines 51-56) and the top electrode layer(210, col. 3, lines 51-56) to form a first memory stack(218 col. 5 line 36- col. 6 line 3), a second memory stack(218 col. 5 line 36- col. 6 line 3), and a third memory stack(218 col. 5 line 36- col. 6 line 3) over the bottom electrode layer(200, col. 3, lines 51-56), wherein the second memory stack is between the first and third memory stacks(please see examiner annotated Fig. 1E); and 
patterning the bottom electrode layer(200, col. 3, lines 51-56) into a first bottom electrode(200’ col. 4 lines 14-33) below the first and second memory stacks(218 col. 5 line 36- col. 6 line 3) and a second bottom electrode(200’ col. 4 lines 14-33) below the third memory stack(218 col. 5 line 36- col. 6 line 3).

    PNG
    media_image4.png
    497
    763
    media_image4.png
    Greyscale



Cheng is silent in regards to after patterning the resistive switching layer(202, col. 3, lines 51-56) and the top electrode layer(210, col. 3, lines 51-56) to form the first, second, and third memory stacks, patterning the bottom electrode layer(200, col. 3, lines 51-56). However, it would have been obvious to one of ordinary skill in the art at time of the invention to modify the method of Cheng so that after patterning the resistive switching layer and the top electrode layer to form the first, second, and third memory stacks, patterning the bottom electrode layer, since the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  MPEP 2144.04

Regarding claim 26, Cheng teaches the method of claim 25, further comprising: 
forming a first spacer(217, col. 5 lines 25-35, please see examiner annotated Fig. 1E) surrounding the first and second memory stacks(218 col. 5 line 36- col. 6 line 3) and a second spacer(please see examiner annotated Fig. 1E) surrounding the third memory stack(218 col. 5 line 36- col. 6 line 3).

Cheng does not teach forming a first spacer(please see examiner annotated Fig. 1E) surrounding the first and second memory stacks(218 col. 5 line 36- col. 6 line 3) and a second spacer(please see examiner annotated Fig. 1E) surrounding the third memory stack(218 col. 5 line 36- col. 6 line 3) prior to patterning the bottom electrode layer(200, col. 3, lines 51-56).However, it would have been obvious to one of ordinary skill in the art at time of the invention to forming a first spacer surrounding the first and second memory stacks and a second spacer surrounding the third memory stack prior to patterning the bottom electrode layer, since the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  MPEP 2144.04

Regarding claim 27, Cheng teaches the method of claim 26, wherein forming the first spacer and the second spacer(please see examiner annotated Fig. 1E) comprises: 
depositing a spacer layer(217 col. 5 lines 25-35) over the first to third memory stacks(218 col. 5 line 36- col. 6 line 3), wherein the spacer layer(217 col. 5 lines 25-35) has a first thickness(please see examiner annotated Fig. 1D) between the first and second memory stacks(218 col. 5 line 36- col. 6 line 3) and a second thickness(please see examiner annotated Fig. 1D) between the second and third memory stacks(218 col. 5 line 36- col. 6 line 3), and the second thickness is greater than the first thickness; and 
etching(col. 5 lines 25-35) the spacer layer(217 col. 5 lines 25-35) into the first and second spacers(please see examiner annotated Fig. 1E).


    PNG
    media_image5.png
    343
    686
    media_image5.png
    Greyscale


Regarding claim 28, Cheng teaches the method of claim 25, wherein patterning the resistive switching layer(202, col. 3, lines 51-56) and the top electrode layer(210, col. 3, lines 51-56) is performed such that a distance between the second memory stack(218 col. 5 line 36- col. 6 line 3) and the third memory stack(218 col. 5 line 36- col. 6 line 3) is greater than a distance between the first memory stack(218 col. 5 line 36- col. 6 line 3) and the second memory stack(please see examiner annotated Fig. 1E).

Regarding claim 29, Cheng teaches the method of claim 25, wherein patterning the bottom electrode layer(200, col. 3, lines 51-56) is performed such that the first bottom electrode(200’ col. 4 lines 14-33) is electrically connected to a first transistor(400, col. 7, lines 15-32), and the second bottom electrode(200’ col. 4 lines 14-33) is electrically connected to a second transistor(400, col. 7, lines 15-32).

Allowable Subject Matter
Claims 30-35 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding independent claim 30, the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “etching the bottom electrode layer to form a bottom electrode using at least the spacer as an etch mask, wherein the inter-stack portion of the spacer remains extending continuously from the first memory stack to the second memory stack after etching the bottom electrode layer is complete.”

Claims 31-35 depend on claim 30 and are allowed.

Response to Arguments
Applicant's arguments filed 5/7/2021 have been fully considered but they are not persuasive. 
Regarding claim 16, Applicants argue with reference to Figs. 1A, 1B, 1D, and 1E of Cheng, Cheng teaches etching the bottom electrode layer 200 into the bottom electrode 200' (step from Fig. 1A to 1B) prior to etching the insulating layer 217 into the spacer annotated in Fig. 1E (step from Fig. 1D to IE). In contrast, amended claim 16 recites "after etching the spacer layer into the first spacer, etching the bottom electrode layer into a first bottom electrode below the first and second memory stacks." Pakala was not cited to cure this deficiency in Cheng. Accordingly, Applicant respectfully submits that amended claim 16 is patentable over Cheng and Pakala and respectfully requests allowance of amended claim 16.

The examiner respectfully submits that while Cheng may etch the bottom electrode layer 200 prior to etching the spacer layer 217, it would have been obvious to one of ordinary skill in the art at time of the invention to modify the method of Cheng so that after etching the spacer layer into the first spacer, etching the bottom electrode layer, since the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  MPEP 2144.04

Regarding claim 25, Applicants argue with reference to Figs. 1A, 1B, and 1E of Cheng, Cheng teaches patterning the bottom electrode layer 200 into the bottom electrode 200' (steps from Figs. lA-1) before forming the filament units 218 (Fig. IE). In contrast, amended claim 25 recites "after patterning the resistive switching layer and the top electrode layer to form the first, second, and third memory stacks, patterning the bottom electrode layer into a first bottom electrode below the first and second memory stacks and a second bottom electrode below the third memory stack." Accordingly, Applicant respectfully submits that amended claim 25 is patentable over Cheng and respectfully requests allowance of amended claim 25.

The examiner respectfully submits that while Cheng may pattern the bottom electrode layer 200 before patterning the he resistive switching layer, 202, and the top electrode layer, 210, it would have been obvious to one of ordinary skill in the art at time of the invention to modify the method of Cheng so that after patterning the resistive switching layer and the top electrode layer to form the first, second, and third memory stacks, patterning the bottom electrode layer, since the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  MPEP 2144.04

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M DYKES whose telephone number is (571)270-3161.  The examiner can normally be reached on M-F 9:30 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Matthew E. Gordon/Primary Examiner, Art Unit 2892                                                                                                                                                                                                        



/LAURA M DYKES/Examiner, Art Unit 2892